Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Lorenzo Williams appeals the district court’s order denying his Motion for an Order to Reopen the Case to Correct Clerical Mistakes, Errors and to Enter a New Judgment. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis, deny Williams’ motions for a transcript at government expense and for appointment of counsel, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.